Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/25/22 has been entered.
Response to Arguments
Applicant's arguments submitted 1/25/22 have been considered, but, respectfully, are not found persuasive.
	Applicant argues Iwasaki’s inner and outer wiring coils do not act to swing the same movable portion of Iwasaki’s deflector about two different axes (REMARKS, p. 9).
With respect to this issue, it is noted that this line of argument (per agenda page 7) was not persuasive during discussions during the interview of 11/19/21 or as noted in the Advisory Action mailed 12/15/21. By this Office Action, the rejection has been clarified slightly to more clearly correlate a first movable portion with 113- outer movable plate that includes 112 – inner movable plate, which is center of the X- and Y- axes movement. The claim requires neither that there is no overlap in coils nor that there is no the entirety of the first movable portion be movable in both the X- and Y- axes. It seems as if Applicant has particular meanings (presently, unclear to examiner) for some terms that are being interpreted more broadly. Applicant loses In re Zletz, 893 F.2d 319, 322 (Fed. Cir. 1989).
Examiner is obligated to take the broadest reasonable interpretation not in conflict with the specification.  It is noted that the feature upon which applicant relies has been given its broadest reasonable interpretation. MPEP 2111-2111.01.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 21 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Iwasaki (US 2005/0099709) (from IDS).
Regarding claim 1, Iwasaki discloses A drive device (Title – optical deflector; i.e., it drives the optical beam, also, it is driven to oscillate) comprising (i.e., open language for the claim, MPEP 2111.03): 
a support (Fig. 6: 114 – frame); 
a first movable portion (112 – inner movable plate, 113- outer movable plate) swingable about a first (axis A2) and second axis (axis A1) with respect to the support (along the axis line A1 via torsion bars 120a, 120b and along the axis line A2 via torsion bars 121a, 121b); 
a first magnet (106a - magnet) positioned inside the first movable portion (i.e., 106a is inside outer movable plate 113) and a second magnet (104 - magnet) positioned outside the first movable portion when viewed from a first direction (i.e., 104 is outside movable plate 113); and 
a first coil (136 – coil [drives rotation about axis A2]) on which magnetic flux from the first magnet acts (i.e., note close proximity to magnet 106a) to swing the first movable portion about the first axis (axis A2) and a second coil (135 – outer driving coil [drives rotation about axis A1]) on which magnetic flux from the second magnet acts (i.e., note close proximity to magnet 104) to swing the first movable portion about the second axis (axis A1). 
Regarding claim 21, the reference does not explicitly state that it is a distance measurement apparatus comprising: the drive device according to claim 1. However, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Iwasaki in view of Kim (US 2016/0071416).
Regarding claim 20, Iwasaki discloses The drive device according to claim 1 (see the rejection of claim 1 above) and the drive device changes a light emitting direction (Iwasaki, Abstr – deflector with movable plate). 
Iwasaki does not explicitly disclose the drive device is mounted on a distance measurement apparatus that emits light, and the drive device changes a light emitting direction from the distance measurement apparatus. 
The prior art contained a device/method/product (i.e., a distance measuring device with a MEMS device – Figs. 3-4 of Kim) which differed from the claimed device by the substitution of component(s) (i.e., the MEMs of Kim), with other component(s) (i.e., the specific deflector of Iwasaki) and the substituted components and their functions were known in the art as above set forth.  An ordinarily skilled artisan at the time of invention could have substituted one known element for another (i.e., the Iwasaki deflector for Kim’s MEMS oscillator), and the results of the substitution (i.e., the LIDAR, distance measuring device of Kim with the specific details of the beam deflector of Iwasaki) would have been predictable.
Therefore, pursuant to In re Fout, 213 USPQ 532 (CCPA 1982), and/or In re O'Farrell, 7 USPQ2d 1673 (Fed. Cir. 1988), Examiner concludes that it would have been obvious to an ordinarily skilled artisan at the time of invention to substitute one the Iwasaki deflector for Kim’s MEMS oscillator, which perform the same function, since the result would have been predictable.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Iwasaki in view of Huang (US 2014/0349434).
Regarding claim 22, Iwasaki further discloses a second movable portion swingably attached to the first movable portion (para. 84 – “in the two-dimensional driving operation of driving both the inner movable plate 112 and the outer movable plate 113”), and connection portions which connect the first movable portion and the second movable portion (121a, 121b – torsion bars).
Iwasaki does not disclose wherein the connection portions are provided with no conductor wire. 
Iwasaki and Huang are related as MEMS devices. Huang teaches the connection portions are provided with no conductor wire (para. 15-16: “…a direct electric coupling of handle layer, device layer and base substrate of a MEMS device without a metal wire-bond are disclosed. … An engineered silicon-on-insulator (ESOI) substrate 120 includes a handle layer 101 with cavities 112 and a device layer 104, fusion bonded together with a thin dielectric film 103 (such as silicon oxide) in between the device layer 104 and handle layer 101. An electrical connection between the handle layer 101 and the device layer 104 may be achieved by etching one or more vias 106 through the device layer 104 and the thin dielectric layer 103 into the handle layer 101 and by filling the vias 106 with a conductive material 114, such as polysilicon, tungsten, titanium, titanium nitride, aluminum, or germanium. The MEMS substrate is considered complete after a germanium (Ge) 109 and standoffs 105 comprising conductive material 114 are formed and MEMS actuator structures are patterned and etched in device layer 104.”). Benefits of using something other than wires includes less likelihood of breaking and electrical short due 
Therefore, it would have been obvious to an ordinarily skilled artisan before the effective filing date of the claimed invention to substitute the direct electrical connection according to the teachings of Huang for the wires of Iwasaki so as to reduce electrical shorts or device failure due to wire fatigue.
Allowable Subject Matter
Claims 2, 4-19, 23, and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  
Regarding claim 2, the prior art does not teach or suggest “The drive device according to claim 1, further comprising: a magnetic member including one or more facing members facing at least one of the first magnet and the second magnet, wherein the first coil is fixed to the first movable portion, passes between the first magnet and the magnetic member, and does not pass between the second magnet and the magnetic member when viewed from the first direction, and the second coil is fixed to the first movable portion, passes between the second magnet and the magnetic member” including the specific arrangement for “and does not pass between the first magnet and the magnetic member when viewed from the first direction.” as set forth in the claimed combination(s).
With respect to claims 4-19, 23, these claims depend on claim 2 and are allowable at least for the reasons stated supra.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER D. CARRUTH whose telephone number is (571)272-9791.  The examiner can normally be reached on Mon-Thur 7:00 AM - 3:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNIFER D. CARRUTH/Primary Examiner, Art Unit 2872